Citation Nr: 1539245	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-31 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Service connection for acquired psychiatric disorder, to include depression, anxiety, adjustment disorder, and posttraumatic stress disorder (PTSD), to include as secondary to her service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to October 2000.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in September 2009.  The RO issued a Statement of the Case (SOC) in July 2010.  In August 2010, the Veteran filed her Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The RO in Nashville, Tennessee, currently has jurisdiction over this appeal.

In November 2010, the Veteran requested a hearing before a Decision Review Officer (DRO) of the RO.  In a March 2012 letter, she was notified that the hearing had been scheduled for March 2012.  However, the Veteran failed to appear for the proceeding and has not provided an explanation for her absence or requested to reschedule the hearing.  Accordingly, the Board considers that her hearing request to be withdrawn.  

In March 2014, the Board recharacterized the issue as an acquired psychiatric disorder, to include PTSD, adjustment disorder, depression, and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of the claim in the May 2015 Supplemental SOC (SSOC) by the Agency of Original Jurisdiction (AOJ), additional pertinent evidence was added to the record by the Veteran.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in May 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In March 2014, the Board remanded this claim for the AOJ, in pertinent part, to provide the Veteran with a VA examination and medical opinion for her claim.  The Veteran was afforded a VA examination in May 2014, and was diagnosed with other specified anxiety disorder.  The Veteran also has diagnoses of depression, anxiety, and adjustment disorder in the recent VA treatment records.  See September 2009 and May 2010 VA treatment records.  In May 2014 and April 2015 medical opinions, the VA examiner then provided negative nexus opinions for direct service connection and for secondary service connection based on causation only (i.e., whether the acquired psychiatric disorder was caused by or a result of the service-connected GERD).  The Board finds these VA medical opinions to be inadequate.  Specifically, the VA examiner, in addressing secondary service connection, did not address whether the Veteran's currently diagnosed acquired psychiatric disorder was aggravated beyond its natural progression by her service-connected GERD.  38 C.F.R. § 3.310 (2015).  Thus, the Board finds that a VA addendum medical opinion is required on the issue of secondary service connection, the aggravation element, to determine the etiology of the Veteran's currently diagnosed acquired psychiatric disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall ask the original May 2014 VA examiner to provide an addendum opinion, or if the examiner determines that it is necessary, schedule the Veteran for a VA psychiatric examination to determine the etiology of her currently diagnosed acquired psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The VA examiner is requested to address whether it is at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder (i.e., other specified anxiety disorder, depression, anxiety, and adjustment disorder) was aggravated (permanently worsened beyond the normal progression) by her service-connected GERD.
  
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and her representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




